Exhibit 10.3

 

REFERRAL FEE AGREEMENT

 

This Referral Fee Agreement, dated as of November 1, 2014 (the "Agreement"), is
entered into by and between Canadian Cannabis Corp., a Delaware corporation
having its principal place of business at 100 Rutherford Road South, Brampton ,
Ontario L6W 212 ("Company"), and Crimson Capital Investments, LLC, a Corporation
having its principal place of business at 489 Riverview Drive, Totowa, NJ 07512
("Finder", and together with Company, the "Parties", and each, a "Party").

 

WHEREAS, Company is in the startup phase of its business seeking a second
mortgage on commercial property owned by the Company ("Investments") from
individuals or institutions; and

 

WHEREAS, Company desires to engage Finder to introduce to Company any potential
investor or lender leads who make an Investment ("Investors"), and Finder
desires to accept such engagement.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.             Engagement.

 

(a)           Company hereby engages Finder, and Finder hereby accepts such
engagement, to act as Company's non-exclusive finder with respect to Investors
to make Investments during the Term, solely in accordance with the terms and
conditions of this Agreement. Company may in its sole discretion engage any
other person or company to also find Investors.

 

Finder shall introduce Company to Investors, and perform such other
responsibilities as reasonably directed by Company, including forwarding
investment literature, but shall not be required to participate in any meetings
or negotiations nor have authority to offer or sell Investments to any Investor.

 

(b)           The prices, terms and conditions under which Company shall agree
to mortgage shall be determined by Company in its sole discretion. Company shall
have the authority to control all discussions and negotiations regarding any
proposed or actual offering or sale of Investments. Nothing in this Agreement
shall obligate Company to consummate any transaction with any Investor. Company
may terminate any negotiations or discussions at any time and has the right not
to proceed without any liability or obligation to pay compensation to Finder
under Section 2 or otherwise.

 



  

 



 

(c)           Finder shall defend, indemnify and hold harmless Company, and any
of its directors, officers or shareholders, against any and all losses, damages,
liabilities, deficiencies, claims, actions, judgments, settlements, interest,
awards, penalties, fines, costs, or expenses of whatever kind, including
reasonable attorney fees, fees and the costs of enforcing any right to
indemnification under this Agreement, incurred by Company, arising out or
resulting from any claim of a third party related to its obligations under this
Agreement.

 

2.             Compensation. In consideration for the services rendered by
Finder hereunder, Company shall pay to Finder a ("Finder's Fee") on the
completion of a $600,000 Second Mortgage. A Finder's Fee in the amount of
100,000 common shares of the Company will be paid.

 

3.             Independent Contractor. Finder is an independent contractor of
Company, and this Agreement shall not be construed to create any association,
partnership, joint venture, employee or agency relationship between Finder and
Company for any purpose. Finder has no authority (and shall not hold itself out
as having authority) to bind Company and Finder shall not make any agreements or
representations on Company's behalf without Company's prior written consent.
Without limiting the above, Finder will not be eligible to participate in any
vacation, group medical or life insurance, disability, profit sharing or
retirement benefits or any other fringe benefits or benefit plans offered by
Company to its employees, and Company will not be responsible for withholding or
paying any income, payroll, Social Security or other federal, state or local
taxes, making any insurance contributions, including unemployment or disability,
or obtaining worker's compensation insurance on Finder's behalf. Finder shall be
responsible for, and shall indemnify Company against, all such taxes or
contributions, including penalties and interest. Any persons employed or engaged
by Finder in connection with the performance of Finder's obligations hereunder
shall be Finder's employees or contractors and Finder shall be fully responsible
for them and indemnify Company against any claims made by or on behalf of any
such employees or contractors.

 

4.             Confidentiality. All non-public, confidential or proprietary
information of Company, including, but not limited to, specifications, samples,
patterns, designs, plans, drawings, documents, data, business operations,
customer lists, pricing, discounts or rebates, disclosed by Company to Finder,
whether disclosed orally or disclosed or accessed in written, electronic or
other form or media, and whether or not marked, designated or otherwise
identified as "confidential," in connection with this Agreement, as well as the
terms and conditions and the existence of this Agreement is confidential, solely
for the use of performing this Agreement and may not be disclosed or copied
unless authorized by Company in writing. Upon Company's request, Finder shall
promptly return all documents and other materials received from Company. Company
shall be entitled to injunctive relief for any violation of this Section 4. This
section shall not apply to information that is: (a) in the public domain; (b)
known to the Finder at the time of disclosure; or (c) rightfully obtained by the
Finder on a non-confidential basis from a third party.



 2 

 

 

5.             Term and Termination.

 

(a)             The term of this Agreement commences on the date of this
Agreement and continues for a period of two months, unless and until earlier
terminated as provided under this Agreement (the "Term").

 

(b)             In addition to any remedies that may be provided in this
Agreement, either Party may terminate this Agreement with immediate effect upon
Notice to the other party, if the other party: (i) fails to pay any amount when
due under this Agreement; (ii) has not otherwise performed or complied with any
of the terms of this Agreement, in whole or in part; or (iii) becomes insolvent,
files a petition for bankruptcy or commences or has commenced against it
proceedings relating to bankruptcy, receivership, reorganization or assignment
for the benefit of creditors.

 

6.             Miscellaneous.

 

(a)                 All notices, requests, consents, claims, demands, waivers,
summons and other legal process, and other similar types of communications
hereunder (each, a "Notice") must be in writing and addressed to the relevant
Party at the address set forth on the first page of this Agreement (or to such
other address that may be designated by the receiving Party from time to time in
accordance with this Section 6(a)). All Notices must be delivered by personal
delivery, nationally recognized overnight courier (with all fees pre-paid), or
certified or registered mail (in each case, return receipt requested, postage
prepaid). A Notice is effective only (i) upon receipt by the receiving Party and
(ii) if the Party giving the Notice has complied with the requirements of this
Section 6(a).

 

(b)                 This Agreement and all matters arising out of or relating to
this Agreement are governed by, and construed in accordance with, the laws of
the State of Delaware, without regard to the conflict of laws provisions of such
State. Any legal suit, action or proceeding arising out of or relating to this
Agreement must be instituted in the federal courts of the United States of
America or the courts of the State of Delaware, in each case located in the City
of Wilmington and County of New Castle, and each Party irrevocably submits to
the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by certified
mail in accordance with Section 6(a) will be effective service of process for
any suit, action or other proceeding brought in any such court.

 

(c)                 This Agreement, and each of the terms and provisions hereof,
may only be amended, modified, waived or supplemented by an agreement in writing
signed by each Party. 



 3 

 

 

(d)             Finder shall not assign, transfer, delegate or subcontract any
of its rights or obligations under this Agreement without the prior written
consent of Company. Any purported assignment or delegation in violation of this
Section shall be null and void. Company may at any time assign, transfer or
subcontract any or all of its rights or obligations under this Agreement without
Finder's prior written consent. This Agreement will inure to the benefit of and
be binding upon each of the Parties and each of their respective permitted
successors and permitted assigns.

 

(e)                  This Agreement may be executed in counterparts, each of
which is deemed an original, but all of which together constitutes one and the
same agreement. Delivery of an executed counterpart of this Agreement
electronically or by facsimile shall be effective as delivery of an original
executed counterpart of this Agreement.

 

(f)             If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

(g)            This Agreement constitutes the sole and entire agreement of the
Parties with respect to the subject matter contained herein, and supersedes all
prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter.

 

(h)            The parties do not confer any rights or remedies upon any person
other than the Parties and their respective successors and permitted assigns.

 

EXECUTED AND DELIVERED by the Parties as of the date first written above. 

 

  Canadian Cannabis Corp.         By /s/ Ben Ward   Name: Ben Ward   Title: CEO
        Crimson Capital Investments, LLC         By /s/ Joseph Prestifilippo  
Name: Joseph Prestifilippo   Title: Managing Member



 

  

4

 

 